Citation Nr: 9920522	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-35 540	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
post-traumatic stress disorder (PTSD).

2.  Timeliness of the substantive appeal of the denial of 
service connection for alcoholism secondary to service-
connected PTSD.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel
INTRODUCTION

The veteran had periods of active duty from January 1986 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed and continued a 10 
percent disability rating for PTSD.

The issue of entitlement to service connection for alcoholism 
claimed as secondary to PTSD is addressed in the remand 
portion of this decision.


FINDING OF FACT

The veteran failed, without good cause, to report for a VA 
examination in connection with his claim for an evaluation 
greater than ten percent for PTSD.


CONCLUSION OF LAW

The veteran's failure to report for a scheduled VA 
examination without good cause requires that his claim for an 
evaluation greater than 10 percent for PTSD, be denied.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran last underwent a VA examination in September 
1993, in which the examiner noted that the veteran's PTSD 
symptoms remained unchanged since his last VA examination.  
The veteran also underwent a temporary disability retirement 
evaluation in June 1994.  The Board notes that in November 
1996 the schedular criteria for evaluations of psychiatric 
disabilities were amended, effective November 7, 1996.  38 
C.F.R. § 4.130, Diagnostic Code 9411, 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996).  Although 
the veteran was notified of the new amendments, the veteran's 
most recent VA examination did not address the new criteria 
for psychiatric disabilities and therefore, the veteran's 
entitlement to an increased rating cannot be established 
without a current VA examination.  

According to a report of contact with the Phoenix VA Medical 
Center (VAMC), a new examination was ordered for the veteran 
in January 1997 and VAMC sent a letter to the veteran's last 
known address of record notifying him of his scheduled 
examination.  The letter was not returned undeliverable and 
the veteran failed to report to his scheduled examination.  
Subsequently, VAMC called the veteran and left a message for 
him to call back in order to reschedule.  The report of 
contact also indicates that the veteran did not return the 
call.  Furthermore, in a June 1997 supplemental statement of 
the case, the veteran was again notified of his failure to 
report and of 38 C.F.R. § 3.655 which provides that the 
failure to report for a VA examination may result in the 
denial of a claim.  The supplemental statement of the case 
was sent to the veteran's last known address of record and a 
review of the evidence reflects that it was not returned 
undeliverable.  The Board notes that the veteran has not 
replied to the VAMC's attempts to reschedule and to the RO's 
supplemental statement of the case.

In general, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination or reexamination, 
action shall be taken in accordance with paragraph (b) or (c) 
of 38 C.F.R. § 3.655.  With respect to claims for increased 
evaluations, the Board's decision is controlled by 38 C.F.R. 
§ 3.655(b) which states the following:  When a claimant fails 
to report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  Id.

The Board notes that the VAMC mailed notification of the 
scheduled examination to the veteran's last reported address 
of the record.  There is no indication that any 
correspondence sent to that address was returned.  Further 
there is no correspondence from the veteran showing an 
alternate or a change in address within this timeframe.  The 
law presumes the regularity of the administrative process 
absent clear evidence to the contrary.  Warfield v. Gober, 10 
Vet. App. 483 (1997); YT v. Brown, 9 Vet. App. 195, 199 
(1996).  Moreover, there has been no evidence submitted to 
suggest that the veteran had good cause for his failure to 
report, such as a hospitalization or indicia of a death of an 
immediate family member.  Thus, in accordance with 38 C.F.R. 
§ 3.655(b), the veteran's claim for entitlement to an 
evaluation greater than ten percent, must therefore be 
denied.  Id.

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, the veteran 
has not been prejudiced by this decision. In deciding the 
case on its merits, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


ORDER

Entitlement to an evaluation greater than 10 percent for PTSD 
is denied.


REMAND

The Board notes that in July 1993, the veteran raised a claim 
of entitlement to secondary service connection for chronic 
alcoholism, claimed as secondary to PTSD.  In February 1994, 
the veteran testified before a hearing officer and it was 
noted that the veteran was still pursuing the issue of 
secondary service connection for alcohol abuse.  In a hearing 
officer decision also dated in February 1994, the hearing 
officer denied service connection for chronic alcoholism 
claimed as secondary to PTSD and noted that the veteran had 
expanded his notice of disagreement to include this issue.

In November 1994, the RO issued a supplemental statement of 
the case to include the issue of service connection for 
alcoholism claimed as secondary to PTSD.  However, the March 
1995 statement of accredited representation which could be 
construed as a substantive appeal was not submitted within 60 
days of the statement of the case or prior to the expiration 
of the one- year appeal period beginning February 1994.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1998).  
Nevertheless, in June 1999, the RO certified the issue of 
service connection for chronic alcoholism claimed as 
secondary to PTSD.

The Board has jurisdiction to decide questions on claims 
involving benefits under the laws administered by the VA. 38 
U.S.C.A. § 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.101 
(1998).  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal. 3 8 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).

A timely substantive appeal is one that is filed within 60 
days from the date of mailing of the statement of the case, 
or within the remainder of the one-year period from the date 
of mailing of the notification of the initial review and 
determination being appealed, whichever period ends later.  
See 38 C.F.R. § 20.302 (1998).

If a veteran fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, "he 
is statutorily barred from appealing the RO decision."  Roy 
v. Brown, 5 Vet. App. 554, 556 (1993); Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

The Board finds that it is not clear that a substantive 
appeal has been timely filed with respect to the issue of 
entitlement to service connection for alcoholism claimed as 
secondary to PTSD.  The Board observes that due process 
considerations require that the Board not make a 
determination in the first instance as to the timeliness of 
receipt of the substantive appeal of the issue of service 
connection for alcoholism as secondary to PTSD.  Bernard v. 
Brown, 4 Vet. App. 3 84 (1993); 38 C.F.R. 19.34 (1998).

Accordingly, the case is REMANDED for the following actions:

The RO should render a decision as to 
whether the veteran has filed a timely 
substantive appeal with respect to the 
issue of entitlement to service 
connection for alcoholism claimed as 
secondary to PTSD.   Specific 
consideration should be given to the 
provisions of 38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 1999), and 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202, 20.302 
(1998).

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

